Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Legend Oaks Healthcare and Rehabilitation — North,
(CCN: 67-6251),
Petitioner,
v.
Centers for Medicare & Medicaid Services
Docket No. C-15-2884
Decision No. CR4581

Date: April 12, 2016

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
impose two per-instance civil money penalties, each in the amount of $1950, against
Petitioner, Legend Oaks Healthcare and Rehabilitation — North, a skilled nursing facility.

I. Background

Petitioner requested a hearing to challenge CMS’s remedy determination. CMS filed a
brief and seven proposed exhibits that it identified as CMS Ex. 1 - CMS Ex. 7. Petitioner
filed a brief and four proposed exhibits that it identified as P. Ex. 1 — P. Ex. 4. I receive
the parties’ exhibits into the record. Neither side requested a hearing for the purpose of
cross-examining witnesses. Consequently, this case is ready for a decision based on the
parties’ written submissions.

IL. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether Petitioner failed to comply substantially with Medicare
participation requirements and whether CMS’s remedy determination is reasonable.

B. Findings of Fact and Conclusions of Law

CMS asserts that Petitioner failed to comply substantially with two Medicare
participation requirements. First, it contends that Petitioner failed to comply with 42
C.F.R. § 483.60(a). This section requires, among other things, that a skilled nursing
facility provide pharmaceutical services, including the dispensing and administering of
drugs, to meet the needs of each of its residents. Second, CMS asserts that Petitioner
failed to comply with 42 C.F.R. § 483.25, which requires that a skilled nursing facility
provide each of its residents with the care and services necessary to attain the highest
practicable level of functioning consistent with the resident’s plan of care.

CMS asserts that Petitioner failed to comply with these requirements in that it failed to
provide medication to a resident that had been prescribed by that resident’s treating
physician. The resident whose care is at issue, Resident 19, suffers from multiple
medical problems. Her complaints included severe and frequent episodes of pain. CMS
Ex. 2 at 70, 79. The resident’s treating physician prescribed multiple medications and
these included a prescription for Norco, a controlled substance. /d. at 8. The physician
directed that Norco be administered to Resident 19 every six hours for pain management.
Id.

Because Norco is a Schedule II controlled substance, prescriptions for the medication
may not be refilled by telephone, fax, or electronically. CMS Ex. 3 at 4. In order to refill
Resident 19’s prescription, Petitioner’s staff was obligated to obtain a written prescription
signed by the resident’s physician. CMS asserts — and the evidence establishes — that
Petitioner’s staff failed timely to obtain a written refill prescription from the resident’s
physician. CMS Ex. 2 at 45-47, 50, 54. Petitioner ran out of its supply of Norco.
Consequently, Resident 19 did not receive Norco pursuant to the physician’s orders.

The resident’s treatment record included an instruction that Norco be reordered after
March 11, 2015. CMS Ex. 2 at 98. However, Petitioner did not attempt to contact
Resident 19’s physician in order to get the prescription refilled until March 14, 2015 and
was unable to get a refill until March 19. Jd. at 63. As a consequence, Resident 19 did
not receive Norco as prescribed by her physician for a five-day period. During that
period the resident expressed pain levels as high as “9” on a 10-point scale. Id.

These facts establish Petitioner’s noncompliance with the requirements of 42 C.F.R.
§§ 483.25 and 483.60(a). Resident 19 had a physician’s order for Norco and a directive
that it be administered to the resident once every six hours. Petitioner failed to comply
with the physician’s order because it failed timely to have the resident’s prescription
refilled. That constituted both a failure to provide Resident 19 with prescription drugs
prescribed to meet her needs and to provide the resident with care that was consistent
with her plan of care.

Petitioner argues that Resident 19 is an individual with a long history of medication-
seeking behavior and suggests that she was inventing pain symptoms in order to obtain
controlled substances, including Norco. It contends that the resident and her physician
ad agreed to wean her off controlled substances but that neither the resident nor her
physician told Petitioner about this agreement. See P. Ex. 2 at 2. It argues that the non-
refill of the resident’s prescription for Norco was consistent with the plan worked out
between the resident and her physician. It avers that the only reason that the physician
eventually reordered Norco for Resident 19 was that he capitulated to pressure from
Petitioner’s staff. See Id. It asserts that it should be held harmless for the alleged
agreement not to continue administering Norco to the resident.

I find these assertions to be unpersuasive. Petitioner has produced no records of any
communications between its staff and Resident 19’s physician — either prior to or
contemporaneous with the events that are at issue here — documenting an effort by the
physician to wean Resident 19 from Norco or other controlled substances. There is
nothing in the resident’s plan of care to suggest such an effort nor are there nursing notes
that show it. Nor is there any evidence to suggest that the physician told Petitioner’s
staff, when the staff finally asked him to refill the resident’s prescription, that he was
discontinuing his order for Norco. There is no physician’s order to that effect nor is there
anything in the record to show that there were telephone conversations between the
physician and Petitioner’s staff during which he communicated an intent to discontinue
the prescription for Norco. Indeed, the record is devoid of any contemporaneous
communication suggesting that the resident’s physician wanted to discontinue
administration of this medication.

Petitioner was obligated to follow Resident 19’s physician’s orders absent something
from the physician that changed or modified them. Its records established that Resident
19 was supposed to be receiving Norco at six-hour intervals. Petitioner was required
faithfully to follow that order and that meant doing what was necessary to assure that
there was a supply of the medication on hand in order to administer it to the Resident. It
is not excused from that duty by the possibility of a secret agreement — if one existed —
between the physician and the resident to discontinue administration of the medication.

Furthermore, there is no evidence showing that Petitioner failed to administer the
medication to Resident 19 because of an alleged secret agreement. The failure was due to
Petitioner’s staff’s not timely reordering the medication. The staff waited until its supply
of Norco was exhausted before attempting to reorder it.

CMS imposed the two per-instance penalties of $1950 under the authority of 42 C.F.R.
§ 488.438(a)(2), which allows for the imposition of civil money penalties of between
$1000 and $10,000 for each instance of substantial noncompliance. The penalties
imposed by CMS were at the lower end of the permissible range for per-instance
penalties.

There are regulatory criteria for deciding what is a reasonable penalty amount. 42 C.F.R.
§§ 488.438(f)(1)-(4), incorporating 42 C.F.R. § 488.404 by reference at 42 C.F.R.

§ 488.438(f)(3). These factors include the seriousness of noncompliance, a facility’s
noncompliance history, its culpability, and its financial condition. Neither CMS nor
Petitioner offered arguments relating to these factors. However, it is apparent from the
evidence of record that Petitioner’s noncompliance was relatively serious. Not only did it
deprive Resident 19 of pain medication that the resident’s doctor had ordered as
necessary, but the failure of the staff timely to seek a refill of the resident’s prescription
demonstrates a lack of understanding by the staff of the need to execute physician’s
orders promptly and completely. I conclude that this lack of understanding put other
residents besides Resident 19 at risk. Given that, the two per-instance penalties of $1950
are entirely reasonable.

/s/
Steven T. Kessel
Administrative Law Judge

